Citation Nr: 0010933	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-51 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for epididymitis, recurrent 
urethral strictures, bladder instability and bowel 
instability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.  A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952 and from January 1954 to June 1955.  An appeal has been 
taken from a September 1996 rating action by the Department 
of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
which denied entitlement to service connection for the 
disabilities at issue.  The case was initially before the 
Board of Veterans' Appeals (Board) in May 1998 when it was 
remanded for further development.  The case is again before 
the Board for further appellate consideration.

The Board noted in the May 1998 remand that although the 
regional office had denied entitlement to service connection 
for kidney and urological problems in a September 1990 
letter, that denial was not specific with regard to the 
disabilities currently at issue.  Therefore, the Board found 
that the issues currently on appeal represented new claims 
and that no new material evidence was required to be 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for recurrent urethral stricture and 
bladder instability has been obtained by the regional office.

2.  The veteran has reported an inservice injury to his 
genitals with urinary problems following the injury.

3. The veteran was treated during active service, in February 
1955, for an episode of epididymitis.  

4. Recurrent urethral stricture was medically reported after 
the veteran's active military service.  There is a reasonable 
probability that the recurrent urethral stricture is of 
service origin.  

5.  The veteran has bladder instability which is due to the 
recurrent urethral stricture.  

6.  The disorder diagnosed as chronic left epididymitis for 
which the veteran was treated during active military service 
has not been medically shown subsequent to service.

7.  Bowel instability was not demonstrated during the 
veteran's active military service.  That condition was 
initially reported many years after service and has not been 
shown to be related to service or any incident of service.


CONCLUSIONS OF LAW

1.  Service connection is in order for recurrent urethral 
stricture because it is reasonably probable that the 
disability is residual to an injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303(b), 3.304(b) (1999).

2.  Service connection is in order for bladder instability as 
it is proximately due to or the result of recurrent urethral 
stricture.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.310(a) (1999).

3.  The veteran has not submitted well-grounded claims for 
service connection for chronic epididymitis and bowel 
instability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims for service connection for the conditions at 
issue is whether he has presented evidence of well-grounded 
claims; that is, claims which are plausible.  If he has not 
presented well-grounded claims, his appeal must fail and 
there is no duty to assist him further in the development of 
the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  The Board finds that the veteran's claims 
for service connection for recurrent urethral stricture and 
bladder instability are well grounded.  The Board finds that 
the claims for service connection for chronic epididymitis 
and bowel instability are not well grounded.

The Board is satisfied that all relevant facts regarding the 
veteran's claim for service connection for recurrent urethral 
stricture and bladder instability have been properly 
developed to the extent possible.  In this regard, the only 
service records available are morning reports.  The National 
Personnel Records Center has advised that possible service 
medical records of the veteran would have been destroyed by a 
fire that occurred at that facility in 1973.  Pursuant to the 
May 1998 Board remand, the regional office obtained a number 
of private medical records reflecting treatment of the 
veteran for various conditions subsequent to his active 
military service.  Those records will be discussed in detail 
below.  The Board will base its decision on the evidence of 
record.

I.  Background.

The National Personnel Records Center has provided morning 
reports pertaining to the veteran reflecting that he was 
hospitalized in February 1955 for about two weeks for what 
was reported as chronic epididymitis.

The veteran's initial claim for VA disability benefits was 
submitted in January 1990.  He referred to conditions 
including kidney and other urological problems.

The regional office later received a May 1986 statement by 
Charles T. Durkee, M.D., addressed to a state public 
employees retirement Board.  It reflected that the veteran 
had symptoms of urinary urgency, frequency and nocturia and 
occasional urge incontinence.  He also had supra pubic 
pressure and pain.  He had a previous history of urethral 
stricture and had had a urethroplasty.  The diagnosis was 
bladder instability.  It was indicated that his urethral 
stricture began in about 1948 and bladder instability in 
September 1985 or possibly earlier.  Dr. Durkee had first 
treated the veteran in July 1984.  

A statement by Sharat C. Kalvakota, M.D. dated in October 
1986 noted that in September 1986 a second urological opinion 
had been required.  He related that in October 1986 the 
veteran had delivered to him all of his past medical records.  
He had reviewed all of the materials.  He reported that the 
veteran had had multiple urological problems and procedures 
dating back to 1975.  The last operation he had was at the 
Miami Valley Hospital in 1985 at which time Dr. Durkee had 
performed a urethroplasty.  The veteran had symptoms of 
frequency and peroneal and suprapubic discomfort.  All of his 
symptoms were due to an irritable bladder syndrome secondary 
to chronic prostatitis and urethritis.  It was noted that the 
veteran was a bus driver and was unable to use restrooms as 
often as necessary.  Dr. Kalvakota strongly felt that the 
veteran was a deserving candidate for favorable consideration 
for early retirement.  He believed that the veteran's 
condition made it impossible for him to continue in his then 
current employment.

A June 1990 report by the State of West Virginia Department 
of Health states that a thorough search had been conducted 
for Grace/Doctors Memorial records and that no records for 
the veteran could be located.  Reportedly, the medical 
records had been subjected to fire and water damage and it 
was assumed that some of the records might have been lost or 
destroyed as a result.

The regional office later received a record from Raphael M. 
Cruz, M.D., dated in May 1986 reflecting that the veteran had 
been seen in January 1984 complaining of urological problems 
including nocturia and frequency.  He had been dilated and 
placed on medication.  Dr. Cruz stated the veteran had not 
been seen since that time.

A May 1986 statement by William A. Roll, M.D., indicates that 
he had not seen the veteran since December 1983.  In the past 
the veteran had been treated for a prolonged period of time 
for a urethral stricture and occasional urinary tract 
infections.  He had had a urethrotomy several times and 
multiple urethral dilatations.

An April 1973 report by the St. Elizabeth Medical Center 
reflects that the veteran was seen for difficulty in 
urinating.  He had had a stricture for years that required 
dilatation at regular intervals.  For the past four months he 
had complained of difficulty in urinating and his symptoms 
were not relieved by dilating the stricture.  He had 
considerable hesitancy in voiding, his urinary stream was 
slow, he had very marked diurnal frequency and was troubled 
with nocturia.  He was being admitted to the hospital for a 
cystoscopic examination.  His attending physician was D. J. 
Fritz, M.D.

A December 1995 statement by the Lakin Hospital reflects that 
they had no record of the veteran having been treated at the 
hospital during the period requested.

The regional office later received a July 1986 statement by 
Nick Majetich, Jr., M.D., reflecting that the veteran had had 
complaints of urinary pressure, frequency and incontinence 
for the previous seven years.  He had a history of a urethral 
stricture and had had a urethroplasty as well as an optical 
urethrotomy and multiple urethral dilatations.  Various 
findings were recorded on physical examinations.  The 
impressions included urethral incontinence secondary to 
urethral stricture resection, by history and possible chronic 
prostatitis by history.

The veteran was afforded a VA examination in January 1997.  
He stated that he had been injured in Korea in 1954 while 
unloading a boxcar.  He had apparently been standing on some 
boards and slipped and one of the boards came between his 
legs and injured his perineum.  He stated that he had had 
surgery as a result of that incident.  Since that time he had 
had difficulty with incontinence and urethral strictures.  He 
had had numerous urethral dilatations.  He complained of pain 
in the bladder especially at night with difficulty in 
urinating.  He also complained of symptoms of urinary 
retention with difficulty starting his stream and incomplete 
emptying of the bladder.  He reported that he avoided 
constipation by being careful with his diet.  He stated that 
if he had to strain to urinate he often also passed stool 
without recognizing it.

On examination the veteran's abdomen was soft with slight 
tenderness in the left lower quadrant.  No masses were 
appreciated.  There was no enlargement of the bladder to 
palpation or percussion.  He had normal bowel sounds.  There 
were skin tags consistent with prior hemorrhoids.  Diagnoses 
were made of history of trauma to the genitals in service in 
1954, asymmetry of testicular size consistent with atrophy of 
the left testes, lax external anal sphincter with some fecal 
leakage, evidence of past hemorrhoids, history of 
diverticulosis and history of recurrent urinary stricture 
with difficulty on urination and urinary retention.

Subsequent to the May 1998 remand by the Board the regional 
office obtained private medical records of treatment of the 
veteran including a copy of a May 1986 statement by Dr. Roll.  
An August 1998 statement reflect that the veteran had not 
been seen by Dr. Cruz since Dr. Cruz left the South Dayton 
Urological Group.  All of his records had remained there 
unless the patient requested otherwise.

In September 1998 the regional office received records from 
J. E. Bernie, M.D., reflecting treatment of the veteran from 
1992 to 1997.  In April 1992 he noted that the veteran had 
been seen by him many years previously.  The veteran had been 
treated for urethral stricture by Dr. Durkee and evidently 
was voiding relatively well.  Later in April 1992 it was 
noted that the prostate was not especially enlarged.  In May 
1996 the veteran had symptoms that he felt might be related 
to his diabetes and frequency.  He was seen in December 1997 
to evaluate his prostate which was 1 to 2-plus enlarged.  A 
urinalysis was done that was negative. 

An October 1998 statement by the Lakin Hospital again 
reflected that it had no records of the veteran having been 
treated at that hospital during the period requested.

Records received from the Miami Valley Hospital reflect 
treatment of the veteran for various conditions from 1984 to 
1993.  A retrograde urethrogram in July 1984 showed a 
localized stricture.  In January 1985 an excision of a bulbus 
urethral stricture with end-to-end anastomosis was performed.  
In October 1988 a cystoscopy was performed for a urethral 
stricture.  In December 1993 the diagnosis was cystitis with 
nocturia.

Records from the St. Elizabeth Medical Center reflect that 
the veteran was treated in July 1980 for a urethral 
stricture.  In February 1982 a cystoscopy and optical 
urethrotomy were performed by Dr. Cruz.  At the time of the 
July 1980 treatment the veteran stated he had a urethral 
stricture in 1955 and had been dilated by Dr. Fritz since 
that time.

In December 1998 an employee of the South Dayton Urological 
Associates indicated that the complete computer system 
records from 1983 to the current time had been reviewed and a 
patient by the veteran's name had not been found.  They had 
also reviewed inactive files for previous years and did not 
find any information regarding the veteran.  Dr. Cruz and Dr. 
Roll had been partners of South Dayton Urological Associates 
from 1980 to 1983.  If records from that time existed, they 
might have been destroyed according to guidelines.

In February 1999 the veteran's file was reviewed by a VA 
urologist.  He noted that while serving in Korea in about 
June or July 1954 the veteran reported he had sustained an 
injury to his external genitalia while walking on a board to 
help unload supplies from a railroad car.  He had slipped on 
the boards and a board struck him between the legs, injuring 
his genitalia.  The veteran stated that he had to be operated 
on in a hospital in Korea.  Since that time he had had 
irritation in the penis, nocturia 3 or 4 times a night and 
slowing of the urinary stream.  He had been treated with 
Penicillin when he returned to the United States.  He had had 
several treatments for urethral stricture with repeated 
urethral dilatation, urethrotomy and urethroplasty.  He had 
complained of a recurrent burning sensation on urination, 
with urinary frequency, urgency and incontinence.  He had had 
several cystoscopies to probe the urethral stricture.  
Urodynamics studies had found a normal bladder.  An 
ultrasound of the prostate was also reported as normal.  He 
had a hemorrhoidectomy in 1982.

In January 1997 the veteran had complained of constipation, 
relieved by watching his diet.  He also reported losing stool 
without knowing about it.  He had had an extensive evaluation 
of his colon and rectum with no significant findings except 
for sigmoid diverticulosis found on a colonoscopy in October 
1992.  That report was only one time that epididymitis was 
included in the final diagnoses.

The physician believed that the veteran had suffered from 
urethral stricture after the injury in Korea as he reported 
and he could be service connected for that.  He also was of 
the opinion that all of the veteran's urinary symptoms could 
be secondary to the urethral stricture.  He did not believe 
the veteran had bladder and/or bowel instability due to the 
normal findings in the urodynamic and bowel studies except 
for the finding of diverticulosis which, in his opinion, 
would not cause bowel instability.  He stated that 
constipation and incontinence of stool might be explained by 
the hemorrhoidectomy.

In June 1999 the physician amended his report, noting that 
his impressions had been based on the medical history as 
reported by the veteran.  He affirmed that if the veteran 
really had a genital injury while in Korea, it could explain 
the urethral stricture and could also cause bladder 
instability.  In his opinion, it was not likely that those 
conditions resulted from epididymitis.  He related that the 
bowel instability might be explained by the hemorrhoidectomy.

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R.§  3.310(a).

A veteran will be presumed to be in sound condition when 
examined for entry into service except as to defects, 
infirmities and disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the morning reports reflect that the veteran 
was hospitalized in February 1955, for what was reported to 
be a chronic left epididymitis.  However, that condition has 
not been medically demonstrated subsequent to his separation 
from military service.  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
While it is true that continuity of disability need not be 
shown if the disorder is described as chronic in service, the 
record must still contain evidence which establishes that the 
claimant currently has the claimed disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The veteran has not 
submitted any medical evidence tending to establish that he 
had chronic epididymitis since service or that it is 
currently present.  Since he has submitted no medical 
evidence that would support his claim for service connection 
for that condition, the Board concludes that he has not met 
the initial burden of presenting evidence of a well-grounded 
claim imposed by 38 U.S.C.A. § 5107.  It follows that 
favorable action in connection with his appeal for service 
connection for chronic epididymitis is not in order.

With regard to the veteran's claim for recurrent urethral 
stricture, the record reflects a reference to a urethral 
stricture in about 1948, which was prior to his entry into 
his initial period of active military service.  However, that 
reference was many years later by the veteran as part of his 
medical history, and is subject to the problems usually 
associated with remote recall of distant events.  There is 
only one such reference in the claims file, and on another 
occasion, the veteran dated the onset of his stricture to 
1955.  There are no service medical records available, but 
the veteran is presumably still entitled to the presumption 
of soundness at entry.  Cf. 38 C.F.R. § 3.8(c)(2).  The 
private medical records reflect that he was observed and 
treated for recurrent urethral stricture on numerous 
occasions after his separation from service.  The Board is 
impressed by the long-term continuity of the available 
records, and the fact that they recount an onset in service 
even before his pursuit of a claim with the VA in 1990.  The 
veteran reported having an injury to his genitals during 
service and urinary problems following the injury.  While the 
diagnosis reported on the daily report has not been carried 
forward, the only available treatment report from service 
does confirm the presence of a genitourinary problem in 
service which required hospitalization.  In 1999 a VA 
urologist indicated that if the veteran had had a genital 
injury in service, that could explain his urethral stricture.  
The Board believes that a doubt has been created as to 
whether the veteran's recurrent urethral stricture developed 
as a result of an inservice illness or injury.  Such doubt 
must be resolved in favor of the veteran.  38 U.S.C.A.§  
5107(b).  Accordingly, under the circumstances, the Board 
concludes that the veteran's recurrent urethral stricture was 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131.

With regard to the veteran's claim for service connection for 
bladder and bowel instability, neither of those conditions 
was demonstrated during the veteran's military service.  
Those conditions were initially medically reported many years 
following the veteran's separation from military service.  
However, the VA physician who reviewed the veteran's records 
in February 1999 indicated that the veteran's recurrent 
urethral stricture could cause the bladder instability.  
Thus, the Board concludes that service connection is 
warranted for the bladder instability on a secondary basis.  
38 C.F.R.§  3.310(a). The examiner further indicated that the 
veteran's bowel instability was explained by the 
hemorrhoidectomy which occurred many years after service, in 
1982.  As n the evidence that is of record, the 
claim for service connection for that condition may not be 
considered well grounded and must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for recurrent urethral 
strictures and bladder instability is established.  The 
appeal is granted to this extent.  Entitlement to service 
connection for epididymitis and bowel instability is not 
established.  The appeal is denied to this extent.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 
- 10 -

- 12 -


